IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Therese LaSalle,                       :
                        Petitioner     :
                                       :
                   v.                  :
                                       :
Workers’ Compensation Appeal           :
Board (Pennsylvania Turnpike           :
Commission),                           :   No. 1898 C.D. 2017
                       Respondent      :   Submitted: May 25, 2018


BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                FILED: July 24, 2018

            Therese LaSalle (Claimant) petitions this Court for review of the
Workers’ Compensation (WC) Appeal Board’s (Board) November 28, 2017 order
reversing the Workers’ Compensation Judge’s (WCJ) decision adding a right knee
medial meniscal tear to Claimant’s work injury description and assessing
unreasonable contest fees against the Pennsylvania Turnpike Commission
(Employer). Claimant presents two issues for this Court’s review: (1) whether the
Board erroneously reversed the WCJ’s determination that Claimant established
causation of a work-related right knee medial meniscal tear; and, (2) whether the
Board erroneously reversed the WCJ’s award of unreasonable contest fees as to
Employer’s Petition to Terminate Benefits (Termination Petition). After review, we
affirm.
            On May 6, 2014, Claimant sustained a left ankle fracture and knee
contusions in the course of her employment with Employer. By amended Notice of
Compensation Payable (NCP) dated November 13, 2014, Employer acknowledged
the injury.      On December 10, 2014, Claimant filed a Petition to Review
Compensation Benefits (Review Petition), seeking to amend her injury description to
include fractures of three toes of the left foot, a left ankle fracture, internal injury to
both knees, several herniated discs, head pain, aggravation of preexisting low back
injury resulting in left leg muscle atrophy, left-sided carpal tunnel syndrome and
aggravation of right carpal tunnel syndrome. On August 5, 2015, Employer filed the
Termination Petition alleging that Claimant was fully recovered from the May 6,
2014 work injury as of April 21, 2015.
              The WCJ held hearings on January 26, April 27, August 7, November 16
and December 21, 2015.            On May 24, 2016, the WCJ denied and dismissed
Employer’s Termination Petition, and granted Claimant’s Review Petition in part,
thereby amending her work injury description as a right knee medial meniscal tear
and post-traumatic chondromalacia of the patella and left knee post-traumatic
chondromalacia of the patella and assessing unreasonable contest fees against
Employer. Employer appealed to the Board. On November 28, 2017, the Board
reversed the WCJ’s addition of a right knee medial meniscus tear to the description of
Claimant’s work injury and the unreasonable contest fee assessment against
Employer. Claimant appealed to this Court.1
              Claimant first argues that the Board erroneously reversed the WCJ’s
determination that Claimant established causation of a work-related right knee medial
meniscal tear. Specifically, Claimant contends that the Board improperly reevaluated



       1
        “On review[,] this Court must determine whether constitutional rights were violated, errors
of law were committed, or necessary findings of fact were supported by substantial competent
evidence.” Stepp v. Workers’ Comp. Appeal Bd. (FairPoint Commc’ns, Inc.), 99 A.3d 598, 601 n.6
(Pa. Cmwlth. 2014).


                                                2
the WCJ’s credibility determinations under the guise of a legal competency analysis.
We disagree.
             The Board opined:

             With respect to the right medial meniscal tear, we agree
             with [Employer] that its causal relationship to the work
             incident has not been established by competent evidence.
             The torn meniscus did exist, as seen on the MRI and during
             the arthroscopic surgery. However, it is not obviously
             work-related given that the evidence in this case shows that
             Claimant’s torn meniscus was not diagnosed until
             approximately [nine] months post-injury[;] meniscal tears
             can be degenerative, and traumatic ones are associated with
             a twisting motion. Therefore, Claimant needed to establish
             causation through competent, unequivocal medical
             evidence.

Board Op. at 9. The law is well-settled that “[w]hile an expert witness may base an
opinion on facts of which he has no personal knowledge, those facts must be
supported by evidence of record.” Newcomer v. Workmen’s Comp. Appeal Bd.
(Ward Trucking Corp.), 692 A.2d 1062, 1066 (Pa. 1997).
             Here, Claimant’s treating orthopedic surgeon Walter Dearolf, III, M.D.
(Dr. Dearolf) testified:

             Q And, Doctor, following the history provided to you by
             [Claimant] regarding the injury and the mechanism of
             injury and your physical examination and your review of
             the MRI scan, were you able to formulate an initial
             impression?
             A Yes, sir. It was my opinion that she had sustained a tear
             of her medial meniscus in the right knee.

Reproduced Record (R.R.) at 127a. Dr. Dearolf explained: “Any type of twist can
lead to a meniscal tearing.”     R.R. at 140a.   On cross-examination, Dr. Dearolf
expounded:

             Q Now, did I hear you right when you said a twisting
             incident can cause a tear; is that fair?
                                          3
           A That’s correct.
           Q So is it your testimony that [Claimant] twisted her right
           knee as a result of this fall on May 6, 2014?
           A No, sir. I’m just saying that I have a history that she
           injured her left foot when she fell over a hydraulic jack and
           landed on both knees.
           Q Did [Claimant] ever tell you that she twisted her left knee
           of [sic] this incident of May 6, 2014?
           A I don’t have any documentation of that, no.
           Q But you would expect that to have occurred if she
           sustained a tear as a result of the fall, isn’t that fair?
           A When someone trips or falls over their [sic] foot and
           goes down, there is normally some element of twisting to
           it. She landed on both knees. I don’t know, I wasn’t there
           when it happened. I can only go by the history that is
           provided to me by the patient.
           Q I understand. But you would expect that her knee
           would have twisted before she fell to the ground in order
           to sustain the meniscus tear in the fall; is that right?
            A Right. With injuring her ankle and going over on the
            foot, I would assume both knees could have twisted, yes.
R.R. at 149a-150a (emphasis added).
           However, Claimant expressly declared:
           Q. Ma’am, just so I am clear as to how you fell, you said
           you grabbed the safety bar coming off the curb and that is
           when you fell?
           A. Yes.
           Q. When you fell, you fell forward; is that correct?
           A. Honestly, all I know is, the next thing I know, I was on
           all fours.
           Q. You don’t know if you fell forward or backward?



                                         4
            A. Obviously I fell forward. I just don’t know how. It
            seemed like I stepped on something, and then the next thing
            I know, I was on all fours.
            Q. Did you twist your ankle at all before you fell to the
            ground?
            A. No.
            Q. Did you twist your right knee at all before you fell to
            the ground?
            A. No.
            Q. Did you twist any part of your body before you fell to
            the ground?
            A. Like I said, I felt like I stepped on something, and my
            foot just seemed to kind of roll, and the next thing I know, I
            was on the ground.

R.R. at 44a-45a (emphasis added).
            Claimant’s testimony with respect to her fall “simply do[es] not support
[Dr. Dearolf’s opinion]. In short, . . . [t]he expert opinion lacked, therefore, a
competent foundation in the evidence of record.” Newcomer, 692 A.2d at 1066.
Accordingly, the Board did not err by reversing the WCJ’s determination that
Claimant established causation of a work-related right knee medial meniscal tear.
            Claimant next asserts that the Board erroneously reversed the WCJ’s
award of unreasonable contest fees relating to Employer’s Termination Petition.
Specifically, Claimant maintains that the Board improperly found Employer’s expert,
John R. Donahue, M.D. (Dr. Donahue), competent.
            The Board opined:

            The WCJ concluded that [Employer’s] contest of the
            Termination Petition was not reasonable because Dr.
            Donahue’s testimony was incompetent in that he was not
            aware of the work injury accepted by [Employer] on the
            NCP (left ankle fracture and contusions of both knees) and


                                          5
            failed to address all three accepted work injuries. . . .
            [Employer’s] contest was otherwise reasonable. . . .
            We conclude that the WCJ erred in concluding that
            [Employer’s] evidence was not sufficient to make its
            contest reasonable with respect to the Termination Petition.
            A medical expert need not necessarily believe that a
            particular work injury actually occurred. The doctor’s
            opinion of recovery is competent if he opines that, assuming
            an injury existed, it resolved by the time of the examination.
            To v. [Workers’ Comp. Appeal Bd.] (Insaco, Inc.), 819 A.2d
1222, 1225 (Pa. Cmwlth. 2003). Dr. Donahue had not seen
            the NCP and diagnosed Claimant’s work injury as left ankle
            sprain with fracture and a right knee contusion. He did not
            believe there was ever a left knee injury. Nevertheless, he
            examined the left ankle and both knees and opined that
            Claimant fully recovered from any injuries she may have
            sustained in the fall. His examination of the left knee was
            objectively normal and he acknowledged some mild
            chondromalacia in the left knee but opined that it was
            degenerative, not work-related. His opinion of recovery
            was legally sufficient. We note that Dr. Dearolf agreed that
            the original knee contusions had resolved. Because Dr.
            Donahue’s testimony, if found credible, could have
            supported a termination of benefits, [Employer’s] contest
            was reasonable in its entirety and the WCJ erred in
            awarding attorney’s fees.

Board Op. at 12-13.     Claimant contends that because “Dr. Donahue flatly and
repeatedly denied a left knee injury resulted from the May 2014 fall, although
Employer had already accepted a left knee injury, albeit a mere contusion[, u]nder the
law, this renders Dr. Donahue’s testimony as to full recovery of all work-related
conditions non-competent.” Claimant Br. at 26.
            Indeed, Dr. Donahue testified that his diagnosis for Claimant, based on
his physical examination, his years as an orthopedic surgeon, his review of the
medical records and Claimant’s diagnostic films, was “[c]ontusion right knee, sprain,
bruising left ankle.”   R.R. at 232a.    However, having fully examined both of



                                          6
Claimant’s knees, see R.R. at 217a-218a, and Claimant’s left knee MRI, see R.R. at
227a-228a, Dr. Donahue opined:

             Q. Do you believe that [Claimant] has fully recovered from
             any injuries that she may have sustained as a result of the
             May 6, 2014 fall?
             A. Yes, she absolutely has.
             Q. And Doctor, do you believe that [Claimant] is capable of
             returning to work, full duty without any restrictions?
             A. Yes, absolutely.

R.R. at 232a-233a (emphasis added). Thus, Dr. Donahue’s testimony was competent
to support Employer’s Termination Petition. See Jackson v. Workers’ Comp. Appeal
Bd. (Res. for Human Dev.), 877 A.2d 498 (Pa. Cmwlth. 2005) (employer’s medical
expert’s testimony was sufficient to support a termination of benefits,
notwithstanding the doctor’s expressed belief that the claimant never sustained the
injury acknowledged in the parties’ stipulation, because he testified that had the
claimant suffered the work injury, it resolved); To, 819 A.2d at 1225 (employer’s
medical expert’s testimony was sufficient to support a termination of benefits,
notwithstanding the doctor’s expressed belief that the claimant never sustained the
injury acknowledged in the NCP because he testified claimant had made a full and
complete recovery “from any injury” he may have sustained in the course of his
employment) (emphasis added). Accordingly, the Board did not err by reversing the
WCJ’s award of unreasonable contest fees as to Employer’s Termination Petition.
             For all of the above reasons, the Board’s order is affirmed.



                                           __________________________
                                           ANNE E. COVEY, Judge

Judge Fizzano Cannon did not participate in the decision in this case.

                                            7
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Therese LaSalle,                       :
                        Petitioner     :
                                       :
                   v.                  :
                                       :
Workers’ Compensation Appeal           :
Board (Pennsylvania Turnpike           :
Commission),                           :   No. 1898 C.D. 2017
                       Respondent      :



                                     ORDER

            AND NOW, this 24th day of July, 2018, the Workers’ Compensation
Appeal Board’s November 28, 2017 order is affirmed.


                                     ___________________________
                                     ANNE E. COVEY, Judge